Case 2:20-cv-05124-MCA-MAH Document 9 Filed 06/02/20 Page 1 of 11 PageID: 54




THE MCHATTIE LAW FIRM, LLC
Christopher J. McHattie, Esq.
(Bar No. 035251987)
550 West Main Street
Boonton, New Jersey 07005
Telephone: 973-402-5505
Facsimile: 973-400-4110
Attorneys for Plaintiff

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
LEGAL CAPITAL GROUP, LLC,

                      Plaintiff,                  CIVIL ACTION NO.: 2:20-cv-5124

       v.
                                                  FIRST AMENDED
SEAN R. CALLAGY, THE LAW OFFICES                  COMPLAINT
OF SEAN R. CALLAGY, ESQ., LLC
and CALLAGY LAW PC,

                      Defendants.


       Plaintiff LEGAL CAPITAL GROUP, LLC (“LCG” or “Plaintiff”), complaining of

Defendants SEAN R. CALLAGY (“Callagy”), THE LAW OFFICES OF SEAN R. CALLAGY,

ESQ., LLC, and CALLAGY LAW PC (together, “Callagy Law” or the “firm”) (together with

Callagy, the “Defendants”), alleges as follows:

                                     NATURE OF THE ACTION

       1.       This is an action by LCG, a legal-funding business, against Callagy Law and

Callagy, a law firm and its principal, for breach of contract, breach of the implied covenant of

good faith and fair dealing in the alternative, and an accounting. Having entered into two

separate funding agreements with LCG in early 2013, by which Defendants obtained advances of

funding for their personal-injury cases, they have knowingly failed to comply with the terms of

those agreements. Not only have Defendants failed to repay the debt, including principal and
Case 2:20-cv-05124-MCA-MAH Document 9 Filed 06/02/20 Page 2 of 11 PageID: 55




interest, they have steadfastly failed and refused to provide the Plaintiff with any information

whatsoever concerning the status of the personal-injury cases for which the borrowed funds were

advanced and the conclusions of which were connected to repayment.

         2.     The Defendants’ breach of the Funding Agreement and the Light Agreement, as

defined hereinafter, is ongoing and, with contractual interest, they now owe LCG in excess of

$18 million.

                                        THE PARTIES

         3.     LCG is an Arizona registered limited liability corporation with a principal place

of business in Boca Raton, Florida.

         4.     On information and belief, Callagy is an individual domiciled in the State of

New Jersey, and a citizen of the State of New Jersey.

         5.     On information and belief, The Law Offices of Sean R. Callagy, Esq., LLC is

and/or was a registered New Jersey limited liability company, a law firm with its headquarters

and principal place of business located at 650 From Road, Suite 565, Paramus, New Jersey

07652.

         6.     On information and belief, Callagy Law PC is a registered New Jersey

professional corporation, a law firm with its headquarters and principal place of business located

at 650 From Road, Suite 565, Paramus, New Jersey 07652.

         7.     On information and belief, Callagy Law PC is formerly known as, and is the

successor-in-interest to, The Law Office of Sean R. Callagy, Esq., LLC.

         8.     On information and belief, the Law Offices of Sean R. Callagy, Esq., LLC is

currently doing business as Callagy Law PC.




                                                2
Case 2:20-cv-05124-MCA-MAH Document 9 Filed 06/02/20 Page 3 of 11 PageID: 56




         9.        On information and belief, Callagy Law PC expressly or impliedly assumed the

liabilities of the Law Offices of Sean R. Callagy, Esq., LLC.

         10.       On information and belief, there was an actual or de facto consolidation or

merger of the Law Offices of Sean R. Callagy, Esq., LLC and Callagy Law PC.

         11.       On information and belief, Callagy Law PC is a mere continuation of the Law

Offices of Sean R. Callagy, Esq., LLC.

         12.       On information and belief, Callagy Law PC is the alter ego of The Law Offices

of Sean R. Callagy, Esq. LLC having been formed for the purpose of fraudulently escaping

liability under the Funding Agreement and Light Agreement.

         13.       On information and belief, Callagy is, and at all times hereinafter alleged was, a

principal of Callagy Law.

                                       JURISDICTION AND VENUE

         14.       This Court has subject-matter jurisdiction over LCG’s claims under 28 U.S.C. §

1332(a)(1) because the amount in controversy exceeds the sum of $75,000, exclusive of interest

and costs, and complete diversity exists between Plaintiff, which is domiciled in Florida, and

Defendants, who are domiciled in New Jersey.1                       Plaintiff also invokes the supplemental

jurisdiction of this Court with respect to claims based upon the laws of the State of New Jersey,

pursuant to 28 U.S.C. § 1367.

         15.       This Court has personal jurisdiction over the Defendants because they are

domiciled in the State of New Jersey.



1
  Although the Funding Agreement (defined below) and the Light Agreement (defined below) contain forum-
selection provisions that purport to require disputes arising thereunder to be adjudicated in the courts of the State of
New Jersey in the County of Bergen, those provisions were procured by fraud and overreaching and are therefore
unenforceable.



                                                           3
Case 2:20-cv-05124-MCA-MAH Document 9 Filed 06/02/20 Page 4 of 11 PageID: 57




       16.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because the

Defendants maintain offices and/or transact business in the State of New Jersey, and/or the

Defendants’ wrongful acts or omissions giving rise to the claims asserted in this action

substantially or materially, in whole or in part, occurred in the State of New Jersey.

                                      FACTUAL ALLEGATIONS

       17.      Non-party George Prussin (“Prussin”), who is a principal of LCG, has known

Callagy since Callagy was approximately 13 years old.

       18.      Prior to 1998, Prussin and Callagy began a business relationship, which over

time led to an attorney-client relationship beginning at least as early as 1998.

       19.      Callagy and Callagy Law thereafter represented Prussin and his various entities

in numerous matters. Prussin trusted them implicitly.

The Funding Agreement

       20.      In or around December 2010, Prussin started LCG as a legal-funding business.

LCG, inter alia, advanced funds to attorneys and law firms that litigated personal injury cases.

       21.      In or around December 2012, Callagy approached Prussin to request that LCG

advance funds to Callagy Law (then known as The Law Office of Sean R. Callagy, Esq., LLC)

on certain personal-injury cases (the “Callagy Cases”).

       22.      Prussin agreed, and Callagy, on both his own behalf and LCG’s behalf, drew up

a Capital Advance Agreement between LCG, himself and Callagy Law (the “Funding

Agreement”). A true and correct copy of the Funding Agreement is annexed hereto as Exhibit 1.

       23.      Callagy signed the Funding Agreement on behalf of himself and Callagy Law in

March 2013.




                                                  4
Case 2:20-cv-05124-MCA-MAH Document 9 Filed 06/02/20 Page 5 of 11 PageID: 58




       24.      The Funding Agreement provided, inter alia, that LCG would advance funds to

Callagy and Callagy Law on an “as needed and monthly basis,” and that such advances,

including principal and interest, would be repaid in full by Callagy and Callagy Law on the date

that any proceeds were recovered on any of the Callagy Cases.

       25.      The Funding Agreement also contained a cross-collateralization provision in

which Callagy and Callagy Law agreed to “cross-collateralize all PI [i.e. personal-injury] Matters

the firm currently has pending and all PI matters it is retained on in the future … to secure the

reimbursement of the Advances made to it by LCG,” i.e., all of the Callagy Cases.

       26.      The Funding Agreement further contained a growth-factor provision in which

Callagy and Callagy Law agreed to pay interest on the advanced funds “in accordance with the

attached SCHEDULE A, annexed hereto, and the Schedule(s) annexed to any Additional

Advances.”

       27.      Pursuant to the Funding Agreement, LCG provided sixteen (16) separate

advances on Callagy’s and Callagy Law’s personal-injury cases, in the total principal amount of

$441,794.64, from around January 2013 through September 2013.

       28.      The schedules which accompany the foregoing advances detail, inter alia, the

matter name, advance amount, funding date, growth factor (monthly rate of return), and

annualized rate of return based on monthly compounding. The growth factor varied from 1.99%

to 4.99% per month, compounded monthly.

       29.      Pursuant to the Funding Agreement, interest has accrued and continues to accrue

on the foregoing advances, which totals in excess of $18 million.

       30.      As of the date of this Complaint, Callagy and Callagy Law have failed and

refused to provide any information whatsoever concerning the status of the Callagy Cases or



                                                5
Case 2:20-cv-05124-MCA-MAH Document 9 Filed 06/02/20 Page 6 of 11 PageID: 59




their other personal injury cases, and have failed to repay any portion of the debt, including

principal and interest.

The Light Agreement

       31.      In addition to the above Funding Agreement, on or about February 14, 2013,

LCG, again at Callagy’s request, entered into a Capital Advance Agreement with non-parties

Benjamin Light, Esq. (“Light”) and the law firm of Aromando & Light, LLC (“A&L”) (the

“Light Agreement”). A true and correct copy of the Light Agreement is annexed hereto as

Exhibit 2.

       32.      Light was a lawyer with whom Callagy was associated, and had several cases

that Callagy was litigating for him (the “Light Cases”).

       33.      The Light Agreement provided, inter alia, that LCG would advance funds to

Light and A&L in the amount of $150,000, and that such advance, including principal and

interest, would be repaid in full by Light and A&L on the date that any proceeds were recovered

on any of the Light Cases.

       34.      The Light Agreement contained a growth factor provision in which Light and

A&L agreed to pay interest on the advanced funds “in accordance with the attached Schedule

A.”

       35.      The Light Agreement further contained a cross-collateralization provision in

which Callagy Law agreed to “grant a security interest to LCG in the Proceeds from [Callagy

Law’s] portfolio of personal injury cases … to LCG to secure the advance to [A&L]” in the

event that the Light Cases did not successfully resolve, or did not generate enough funds to repay

the advance.




                                                6
Case 2:20-cv-05124-MCA-MAH Document 9 Filed 06/02/20 Page 7 of 11 PageID: 60




       36.      Pursuant to the Light Agreement, LCG provided an advance on the Light Cases

in the principal amount of $150,000 in or around February 2013. The principal amount of

$100,000 was provided to Callagy Law, and the principal amount of $50,000 was provided to

A&L.

       37.      The schedule that accompanied the foregoing advances detailed, inter alia, the

matter name, advance amount, funding date, growth factor (monthly rate of return), and

annualized rate of return based on monthly compounding. The growth factor was 2.99% per

month, compounded monthly.

       38.      Pursuant to the Light Agreement, interest accrued the foregoing advance, which

to the date of this Complaint totals well in excess of the agreed-upon $450,000 cap.

       39.      Upon information and belief, the Light Cases did not successfully resolve,

thereby triggering the cross-collateralization provision of the Light Agreement.

       40.      As of the date of this Complaint, Callagy and Callagy Law have failed and

refused to provide any information whatsoever concerning the status of their “portfolio of

personal injury cases” and have failed to repay a significant portion of the $450,000 debt.

                                FIRST CAUSE OF ACTION
                          (Breach of Contract – Funding Agreement)

       41.      Plaintiff repeats, reiterates and realleges each and every allegation made in

paragraphs 1 through 40, supra, as if more fully set forth herein.

       42.      The Funding Agreement is a valid and enforceable contract by which Defendants

agreed to be bound.

       43.      Under the Funding Agreement, Defendants agreed inter alia to repay the funds

advanced to them by LCG, including principal and interest, in full, on the date that any proceeds

were recovered on the Callagy Cases.

                                                 7
Case 2:20-cv-05124-MCA-MAH Document 9 Filed 06/02/20 Page 8 of 11 PageID: 61




       44.      Under the Funding Agreement, Defendants agreed inter alia to cross-

collateralize all of their personal injury matters, present and future, to secure the repayment of

the funds advanced to them by LCG.

       45.      LCG performed its obligations under the Funding Agreement by providing

Defendants with sixteen (16) separate advances for personal-injury cases in the aggregate

amount of $441,794.64.

       46.      Pursuant to its terms, interest has accrued and continues to accrue on the

foregoing advances, which totals in excess of $18 million.

       47.      Defendants owe LCG in excess of $18 million under the Funding Agreement.

       48.      Defendants have refused to provide any information whatsoever concerning the

status of the Callagy Cases or their other personal injury cases.

       49.      Defendants have made no payments to LCG pursuant to the terms of the Funding

Agreement.

       50.      Defendants have failed to perform, are therefore in default and in breach of their

obligations under the Funding Agreement.

       51.       As a result of the foregoing, Plaintiff has been damaged in the amount of over

$18 million.

                                SECOND CAUSE OF ACTION
                            (Breach of Contract – Light Agreement)

       52.      Plaintiff repeats, reiterates and realleges each and every allegation made in

paragraphs 1 through 51, supra, as if more fully set forth herein.

       53.      The Light Agreement is a valid and enforceable contract by which Callagy Law

agreed to be bound.




                                                 8
Case 2:20-cv-05124-MCA-MAH Document 9 Filed 06/02/20 Page 9 of 11 PageID: 62




       54.      Under the Funding Agreement, Light and A&L agreed inter alia to repay the

funds advanced to them by LCG, including principal and interest, in full, on the date that any

proceeds were recovered on the Light Cases.

       55.      Under the Light Agreement, Callagy Law agreed to cross-collateralize its own

personal-injury cases with those of A&L to securitize the advances made to Light and A&L by

LCG, in the event that the Light Cases did not successfully resolve, or did not generate enough

funds to repay the advance.

       56.      LCG performed its obligations under the Light Agreement by providing Callagy

Law and A&L with an advance for personal-injury cases in the amount of $150,000.

       57.      Pursuant to the Light Agreement, interest accrued the foregoing advance, which

totals in excess of the agreed upon $450,000 cap.

       58.      Upon information and belief, the Light Cases did not successfully resolve,

thereby triggering the cross-collateralization provision of the Light Agreement.

       59.      No payments have been made to LCG pursuant to the terms of the Light

Agreement, other than $67,000.

       60.      Callagy Law owes LCG $383,000 under the Light Agreement.

       61.      Callagy Law has refused to provide any information whatsoever concerning the

status of their “portfolio of personal injury cases.”

       62.      Callagy Law has failed to perform, is therefore in default and in breach of its

obligations under the Light Agreement.

       63.      As a result of the foregoing, Plaintiff has been damaged in the amount of

$383,000.




                                                  9
Case 2:20-cv-05124-MCA-MAH Document 9 Filed 06/02/20 Page 10 of 11 PageID: 63




                                 THIRD CAUSE OF ACTION
               (Breach of the Implied Covenant of Good Faith and Fair Dealing
                           in the Alternative to Breach of Contract)

       64.       Plaintiff repeats, reiterates and realleges each and every allegation made in

paragraphs 1 through 63, supra, as if more fully set forth herein.

       65.      Pursuant to the laws of the State of New Jersey, every contract carries with it an

implied duty of good faith and fair dealing in the performance of the contract.

       66.      With respect to both the Funding Agreement and the Light Agreement,

Defendants breached their duty or good faith and fair dealing by, inter alia, failing to make

payments to LCG pursuant to the terms of the agreements, and refusing to provide any

information whatsoever concerning the status of the cases.

       67.      Thus, even if and to the extent the Defendants’ conduct was not technically in

breach of the Funding Agreement and/or the Light Agreement, they engaged in deceptive and

self-serving practices relating to the performance of the agreements and failed to fulfill their

obligation of good faith and fair dealing, which failure has damaged LCG.

       68.      As a result of the foregoing, Plaintiff has been damaged in the amount of over

$18 million.

                                 FOURTH CAUSE OF ACTION
                                       (Accounting)

       69.      Plaintiff repeats, reiterates and realleges each and every allegation made in

paragraphs 1 through 68, supra, as if more fully set forth herein.

       70.      The status of the Callagy Cases and the Light Cases and the Defendants’ other

personal injury cases on which funds were advanced by LCG is uniquely within the knowledge

of Defendants and is difficult to ascertain.




                                                10
Case 2:20-cv-05124-MCA-MAH Document 9 Filed 06/02/20 Page 11 of 11 PageID: 64




       71.      Defendants have never provided LCG with an accounting of the status of the

foregoing cases or the outcome thereof, and such information is necessary to determine nature of

LCG’s security interest. Such information is also necessary in order to conduct discovery.

       72.      As a result of the foregoing, Plaintiff is entitled to an equitable accounting.

                                     PRAYER FOR RELIEF

       WHEREFORE, based upon the foregoing facts, allegations and claims, LCG

respectfully prays that the Court grant the following relief:

               a.      On the First Cause of Action for breach of contract, awarding damages in
                       excess of $18 million;

               b.      On the Second Cause of Action for breach of contract, awarding damages
                       of $383,000;

               c.      On the Third Cause of Action for breach of the implied covenant of good
                       faith and fair dealing in the alternative to breach of contract, awarding
                       damages in excess of $18 million;

               d.      On the Fourth Cause of action for an accounting, Ordering Defendants to
                       providing an Accounting of the Callagy Cases and the Light Cases;
               e.      Awarding Plaintiff such other monetary damages proved at trial;

               f.      Awarding Plaintiff compensatory, consequential and punitive damages;

               g.      Awarding Plaintiff attorney’s fees and costs of suit; and

               h.      Awarding Plaintiff such other and further relief as the Court deems
                       equitable and just.

Dated: June 2, 2020

                                                          /s/ Christopher J. McHattie
                                                          Christopher J. McHattie, Esq.
                                                          The McHattie Law Firm, LLC
                                                          550 West Main Street
                                                          Boonton, New Jersey 07005
                                                          (973) 402-5505
                                                          Attorneys for Plaintiff




                                                 11
